 



Exhibit 10.2
STANDARD MICROSYSTEMS CORPORATION
2006 EMPLOYEE STOCK APPRECIATION RIGHT PLAN
SAR GRANT AGREEMENT
       WHEREAS, Standard Microsystems Corporation (“SMSC”) established the
Standard Microsystems Corporation 2006 Employee Stock Appreciation Right Plan
(the “SAR Plan”) as adopted by the Board of Directors as of September 1, 2006;
and
       WHEREAS, SMSC wishes to grant the employee or consultant designated below
certain Stock Appreciation Rights (“SARs”) under the SAR Plan, a copy of which
is attached hereto.
       NOW, THEREFORE, in accordance with the terms of the SAR Plan, the
employee or consultant is hereby granted SARs as follows:

1.   Grantee. «FirstName» «MI» «LastName» (the “Grantee”).   2.   SAR Grant.
SMSC hereby grants to the Grantee the right to exercise «TotalShares» SARs under
the SAR Plan. The SAR Grant is in all respects limited and conditioned as
hereinafter provided, and is subject in all respects to the Plan’s terms and
conditions as they may be amended from time to time in accordance with the Plan
(which terms and conditions shall automatically be incorporated herein by
reference and made a part hereof, and shall control in the event of any conflict
with any other terms of this Agreement).   3.   Grant Date. The date of this SAR
Grant is «OptionDate».   4.   Exercise Price. The exercise price per SAR (the
“Exercise Price”) shall be $«OptionPrice». It is the determination of the
Compensation Committee of the Board of Directors that the Exercise Price is not
less than 100% of the fair market value of SMSC Shares on the Grant Date.   5.  
Term. Unless earlier terminated pursuant to provisions of the SAR Plan, the SARs
shall expire on «ExpirationDatePeriod5» (the “Expiration Date”), which shall be
the tenth anniversary after the Grant Date.   6.   Vesting of SAR Grants. The
Grantee shall be entitled to exercise ___% of the SAR Grant on each anniversary
date of the Grant Date. Regardless of the applicable vesting schedule, all SAR
Grants shall become immediately exercisable in the event of death or Disability,
retirement after age 65, or as otherwise determined within the discretion of the
Compensation Committee, prior to becoming 100% vested in the SAR Grant.

1



--------------------------------------------------------------------------------



 



    The Grantee may exercise the SAR Grant in whole or in part at any time or
times prior to the expiration or other termination of the SAR Grant. All SAR
Grants must generally be exercised following any termination of employment or
consulting relationships. However, in the event of death or Disability, the
Grantee or the Grantee’s estate may generally exercise the SAR Grant for a
period of up to 12 months after the occurrence of such event, and the Grantee
may generally exercise the SAR Grants for up to 3 months after a termination of
employment or consultancy for any other reason, in accordance with Section 6 of
the Plan.   7.   Exercise of SAR Grant. Subject to the terms and conditions of
this SAR Agreement and the SAR Plan, all SARs may be exercised by notification
to a designated member of the Finance Department, in accordance with reasonable
procedures established by the Committee or SMSC. Notice of the date of exercise
should be provided before the close of the market session on the date of
exercise. All payments shall be determined based upon the closing price of the
market on the business day coinciding with the exercise date. A Grantee may also
select an exercise date which is within 1 week from the date of an election. A
Grantee may withdraw an election to exercise any SAR Grant at any time prior to
the close of the market on the proposed date of exercise. However, designated
SMSC Associates will require advance approval to exercise any SAR Grants, in
accordance with the SMSC Trading Policy.       An election not received by the
Company before the close of the market on any business day, for any reasons,
including the failure of any electronic or other transmission, shall result in
an election being effective as of the next business day, unless revoked.   8.  
Payment of SAR Grant. Payment of the SAR Grant shall be made in cash within 10
business days of any exercise.   9.   Non-Transferability of SARs. The SAR Grant
is not assignable or transferable by the Grantee, otherwise than by will or by
the laws of descent and distribution. During the lifetime of the Grantee, the
SARs shall be exercisable only by the Grantee, or in the event of Disability, by
the Grantee’s legal representative.   10.   Withholding of Taxes. The exercise
of the SARs shall be subject to all applicable federal, state, and local tax
withholding requirements.   11.   Governing Law. This Agreement shall be
governed by the laws of the State of New York.

2



--------------------------------------------------------------------------------



 



                 
 
                        STANDARD MICROSYSTEMS CORPORATION    
 
               
 
      By:      Steven J Bilodeau    
 
               
 
             Chairman of the Board, C.E.O. & President    
 
               
ACCEPTED AND AGREED:
               
 
                                 
  Grantee
               

3